306 So. 2d 197 (1974)
Flora W. WARREN, Appellant,
v.
Thomas Edwin WARREN, Appellee.
No. V-179.
District Court of Appeal of Florida, First District.
December 31, 1974.
Rehearing Denied February 7, 1975.
John Paul Howard, Jacksonville, for appellant.
No appearance, for appellee, or brief filed on behalf of appellee.
PER CURIAM.
We have carefully examined the record and briefs in this case and find that appellant has failed to demonstrate error.
As to appellant's contention that the trial judge erred in failing to order appellee to pay retroactive support for the child of the parties prior to the filing of any pleading seeking such support, appellant relies on Weinstein v. Weinstein, Fla. App.3rd 1963, 148 So. 2d 737. We note that our sister court of the Third District there cited a Texas Appellate Court decision. Such does not comport with our understanding of the law of Florida and no other statutory nor case authority has been called to our attention, nor has independent research revealed any.
As to appellant's claim that the trial judge erred in refusing to order support for the child of the parties after that child reached age 18, being then legally an adult and not incompetent, we affirm on authority of White v. White, Fla.App.1st 1974, 296 So. 2d 619.
Affirmed.
BOYER, Acting C.J., JOHNSON, J., and EASTMORE, E.L., Associate Judge, concur.